DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 04/19/2021 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-6, and 9-19  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 9, 13, 14, 15, 16, 20 and 21  of U.S. Patent No. 10,405,774, and in view of Taniguchi et al. (US 5,997,473; hereinaf ater Taniguchi). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the US Patent No. 8,617,087 are directed to a catheter with an elongated body, distal member of the elongated body having a support member and a configuration; a control handle proximal of the elongated body, a magnetic based sensor assembly including at least one conducting member comprising a wire having a first and second ends, a joint region, a first and second connections.
But, US Patent No. 10,405,774 fails to explicitly state a first and second strain relief construction. 
Taniguchi discloses a probe with coils.  Taniguchi teaches a first strain relief construction comprising a first plurality of windings of the cable member around the support member (fig. 62, 67 and 68 shows the cable member 209 and a plurality of windings of the cable member 
Therefore, it would have been obvious to one of ordinary skilled in the art, at the time the invention was made, to have utilized having a first strain relief construction comprising a first plurality of windings of the cable member around the support member, and a second strain relief construction comprising a second plurality of windings of the cable member around the support member, the second plurality of windings of the cable member being spaced from the first plurality of windings of the cable member in the invention of US Patent No. 10,405,774, as taught by Taniguchi, to properly secure the cable for better connection between the coils and transmitting cable. 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3-4, the claim limitation “the coil region of the wire of the at least one conducting member being wrapped on the nonconductive tubing” in claim 3 is indefinite because it is unclear what is meant by this claim limitation because the wire of the at least one conducting member is part of the coil region.  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6, 12 and 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schneider et al. (US 2007/0164900; hereinafter Schneider), in view of Taniguchi et al. (US 5,997,473; hereinafter Taniguchi).

Regarding claim 1, Schneider discloses a therapy delivery system including a navigation element.  Schneider shows a catheter (see par. [0014]) comprising: an elongated body (see fig. 1A); a distal member distal the elongated body (see fig. 1A), the distal member having a support member and a configuration (see fig. 1A and 2); a control handle proximal the elongated body (see fig. 1A, (121)); a magnetic-based sensor assembly including at least one conducting member comprising a wire having a first and second ends (see fig. 3A-B; par. [0024]), the wire comprising:
a coil region that is wrapped on the support member (see fig. 3A-3B; par. [0024]); and 
a joint region adjacent the coil region (see par. [0024]),the joint region comprising:
	a first connection of the first end of the wire to a cable member at a first location proximal of the coil region (fig. 3A shows first end 351 of coil 35 couples with distal end  321 of cable/wire; par. [0024]), and
	a second connection of the second end of the wire to the cable member at a second location proximal of the coil region (fig. 3b shows first end 354 of coil 35 couples with distal end  324 of the wire/cable; par. [0024]).
the cable member being adapted to transmit a signal providing location information from the conducting member to a mapping and localization system (see fig. 3A-B, 4, 5; par. [0021]), and the joint region provides strain relief to the coil region and the cable member from detaching (par. [0024] states that the coil region and cable member are coupled via soldering and the coil region is coupled with the cable member are wrapped for secure junctions and are bonded to core 30).  Furthermore, Schneider shows that the joint region provides strain relief to the at least one coil member and the respective cable member from detaching (par. [0022] states, “Core 30, for example formed from polyimide tubing having a wall thickness between approximately 0.001 inch and approximately 0.002 inch, is shown including a channel 33, formed along an exterior surface of core 30, through which conductor 22 extends from coupling with coil 35 to a second, or proximal, end 38 of coil 35 and proximally therefrom. The illustrated routing of conductor 22 through channel 33 of core beneath coil 35 may provide effective strain relief for conductor 22”; par. [0027] states, “…to allow for the splitting apart of wires 320, 325, but extending a distance within core channel 33 beneath coil 35, for example approximately 0.06 inch, to provide some strain relief at second end 38 of coil 35 from which conductor extends.  Optional additional strain relief is illustrated in the form of a strain relief tube 323, for example formed from polyimide, extending around conductor 22 for a relatively short length, for example between approximately 4.5 inches and approximately 5 inches, just proximal to coil second end 38. According to alternate embodiments, wherein the coiled wire of receiver coil 35 is potted with adhesive, tube 323 extends beneath coil, for example to a depth illustrated for over-jacket 322, to keep conductor 22 from being tacked down between coil 35 and core").  Schneider states that the illustrated routing of conductor 22 through channel 33 of core beneath coil 35 may provide effective strain relief for conductor 22, and the conductor has a first end at 37 and second end at 38 of coil 35 (see fig. 3A).  Therefore, it is clear that Schneider shows an amount of slack since Schneider shows a strain relief to the coil member, and the strain relief is through the whole coil member.
But, Schneider fails to explicitly states a first strain relief construction comprising a first plurality of windings of the cable member around the support member, and a second strain relief construction comprising a second plurality of windings of the cable member around the support member, the second plurality of windings of the cable member being spaced from the first plurality of windings of the cable member.
Taniguchi discloses a probe with coils.  Taniguchi teaches a first strain relief construction comprising a first plurality of windings of the cable member around the support member (fig. 62, 67 and 68 shows the cable member 209 and a plurality of windings of the cable member around the support member), and a second strain relief construction comprising a second plurality of windings of the cable member around the support member (fig. 62, 67 and 68 shows the cable member 209 and a plurality of windings of the cable member around the support member; fig. 48 shows the cable member extends between first coil 203 and second coil 203, and then again extends between third coil and fourth coil and so on, the examiner notes that the first strain relief is between first and second coil, and second strain relief is between third and fourth coils), the second plurality of windings of the cable member being spaced from the first plurality of windings of the cable member (the first strain which is comprised of first plural of winding is between the first and second coils which is spaced from the second strain relief which comprised of the second plurality of winding which is between third and fourth coils; see figs. 48, 62, 67, 68).
Therefore, it would have been obvious to one of ordinary skilled in the art, at the time the invention was made, to have utilized having a first strain relief construction comprising a first plurality of windings of the cable member around the support member, and a second strain relief construction comprising a second plurality of windings of the cable member around the support member, the second plurality of windings of the cable member being spaced from the first plurality of windings of the cable member in the invention of Schneider, as taught by Taniguchi, to properly secure the cable for better connection between the coils and transmitting cable. 
Regarding claim 2, Schneider and Taniguchi disclose the invention substantially as described in the 103 rejection, furthermore, Taniguchi shows the second end of the wire extends through the coil region from a distal end of the coil region of the second location proximal of the coil region (fig. 65-70 shows that the end of the wire extends through the coil region from the distal end [left of the coil region] to the second location proximal of the coil region [right of the coil region]).
Therefore, it would have been obvious to one of ordinary skilled in the art, at the time the invention was made, to have utilized having the second end of the wire extends through the coil region from a distal end of the coil region of the second location proximal of the coil region in the invention of Schneider, as taught by Taniguchi, to form the coil by winding the coil wires and be able to couple to the cable member. 

Regarding claim 3 and 4, Schneider and Taniguchi disclose the invention substantially as described in the 103 rejection, furthermore, Taniguchi teaches a nonconductive tubing mounted on the support member (see 205 which is mounted on 204 in fig. 66), the wire of the at least one conducting member being wrapped on the nonconductive tubing (see fig. 66).
Regarding claim 5, Schneider and Taniguchi disclose the invention substantially as described in the 103 rejection, furthermore, Schneider shows the first end of the wire forms a first amount of slack in the wire between the proximal end of the coil region and the first connection (fig. 3A shows wire 351 has a first amount of slack where the wire 351 and 321 is coupled).
Regarding claim 6, Schneider and Taniguchi disclose the invention substantially as described in the 103 rejection, furthermore, Taniguchi teaches a third strain relief comprising a third plurality of windings of the cable member around the support member (fig. 62, 67 and 68 shows the cable member 209 and a plurality of windings of the cable member around the support member; fig. 48 shows the cable member extends between first coil 203 and second coil 203, and then again extends between third coil and fourth coil and so on, the examiner notes that the first strain relief is between first and second coil, and second strain relief is between third and fourth coils, and third strain relief is between fifths and sixth coils), the third plurality of windings of the cable member being spaced from both the first and second plurality of winding of the cable member (the first strain which is comprised of first plural of winding is between the first and second coils which is spaced from the second strain relief which comprised of the second plurality of winding which is between third and fourth coils, and the third strains relief is comprised of the third plurality of winding is between the fifth and sixth coils and would be spaced from both the first and second plurality of windings, ; see figs. 48, 62, 67, 68).
Therefore, it would have been obvious to one of ordinary skilled in the art, at the time the invention was made, to have utilized the teaching of a third strain relief comprising a third plurality of windings of the cable member around the support member, the third plurality of windings of the cable member being spaced from the first and second plurality of windings of the cable member in the invention of Schneider, as taught by Taniguchi, to properly secure the cable for better connection between the coils and transmitting cable. 

Regarding claim 12, Schneider shows protective tubing over the coil region, joint region and the first strain relief construction (see par. [0019]; fig. 2).
Regarding claim 16, Schneider and Taniguchi disclose the invention substantially as described in the 103 rejection, furthermore, Schneider shows wherein the at least one conducting member of the magnetic based sensor assembly includes at least three conducing members (see 122A-C in fig. 1A)), each of the at least three conducting members comprise a respective wire having respective first and seconds ends (see 351 and 354 in fig. 3A; par. [0024]), each respective wire comprising:
a respective coil region wrapped on the support member at a respective location along the length of the support member (see par. [0024]), and
a respective joint region adjacent its respective coil region (see par. [0024], fig. 3A), the joint region comprising:
	a first respective connection of the first end of the respective wire to a respective cable member at a first respective location proximal of its respective coil region (fig. 3A shows first end 351 of coil 35 couples with distal end  321 of cable/wire; par. [0024]), and
	a second respective connection of the second end of the respective wire to the respective cable member at a second respective location proximal of its respective coil region (fig. 3b shows first end 354 of coil 35 couples with distal end  324 of the wire/cable; par. [0024]), and
each respective cable member being adapted to transmit a respective signal providing location information from the respective conducting member to the mapping and localization system (see fig. 3A-B, 4, 5; par. [0021]).
But, Schneider fails to explicitly states a first respective strain relief construction comprising a first respective plurality of windings of the respective cable member around the support member, and a second respective strain relief construction comprising a second respective plurality of windings of the respective cable member around the support member, the second respective plurality of windings of the cable member being spaced from the first respective plurality of windings of the cable member.
Taniguchi discloses a probe with coils.  Taniguchi teaches a first strain relief construction comprising a first plurality of windings of the cable member around the support member (fig. 62, 67 and 68 shows the cable member 209 and a plurality of windings of the cable member around the support member), and a second strain relief construction comprising a second plurality of windings of the cable member around the support member (fig. 62, 67 and 68 shows the cable member 209 and a plurality of windings of the cable member around the support member; fig. 48 shows the cable member extends between first coil 203 and second coil 203, and then again extends between third coil and fourth coil and so on, the examiner notes that the first strain relief is between first and second coil, and second strain relief is between third and fourth coils), the second plurality of windings of the cable member being spaced from the first plurality of windings of the cable member (the first strain which is comprised of first plural of winding is between the first and second coils which is spaced from the second strain relief which comprised of the second plurality of winding which is between third and fourth coils; see figs. 48, 62, 67, 68).
Therefore, it would have been obvious to one of ordinary skilled in the art, at the time the invention was made, to have utilized having a first respective strain relief construction comprising a first respective plurality of windings of the cable member around the support member, and a second respective strain relief construction comprising a second respective plurality of windings of the cable member around the support member, the second respective plurality of windings of the cable member being spaced from the first respective plurality of windings of the cable member in the invention of Schneider, as taught by Taniguchi, to properly secure the cable for better connection between the coils and transmitting cable. 

Regarding claim 17, Schneider and Taniguchi disclose the invention substantially as described in the 103 rejection, furthermore, Taniguchi shows the second respective end of the wire extends through the respective coil region from a distal end of the respective coil region of the second location proximal of the coil region (fig. 65-70 shows that the end of the wire extends through the respective coil region from the distal end [left of the coil region] to the second location proximal of the coil region [right of the coil region]).
Therefore, it would have been obvious to one of ordinary skilled in the art, at the time the invention was made, to have utilized having the second respective end of the respective wire extends through the respective coil region from a distal end of the coil region of the second location proximal of the respective coil region in the invention of Schneider, as taught by Taniguchi, to form the coil by winding the coil wires and be able to couple to the cable member. 
Regarding claim 18, Schneider and Taniguchi disclose the invention substantially as described in the 103 rejection, furthermore, Schneider shows the first respective end of the respective wire forms a first amount of slack in the respective wire between the proximal end of the respective coil region and the first respective connection (fig. 3A shows wire 351 has a first amount of slack where the wire 351 and 321 is coupled).
Regarding claim 19, Schneider and Taniguchi disclose the invention substantially as described in the 103 rejection, furthermore, Taniguchi teaches a third strain relief comprising a third plurality of windings of the cable member around the support member (fig. 62, 67 and 68 shows the cable member 209 and a plurality of windings of the cable member around the support member; fig. 48 shows the cable member extends between first coil 203 and second coil 203, and then again extends between third coil and fourth coil and so on, the examiner notes that the first strain relief is between first and second coil, and second strain relief is between third and fourth coils, and third strain relief is between fifths and sixth coils), the third plurality of windings of the cable member being spaced from both the first and second plurality of winding of the cable member (the first strain which is comprised of first plural of winding is between the first and second coils which is spaced from the second strain relief which comprised of the second plurality of winding which is between third and fourth coils, and the third strains relief is comprised of the third plurality of winding is between the fifth and sixth coils and would be spaced from both the first and second plurality of windings; see figs. 48, 62, 67, 68).
Therefore, it would have been obvious to one of ordinary skilled in the art, at the time the invention was made, to have utilized the teaching of a third strain relief comprising a third plurality of windings of the cable member around the support member, the third plurality of windings of the cable member being spaced from the first and second plurality of windings of the cable member in the invention of Schneider, as taught by Taniguchi, to properly secure the cable for better connection between the coils and transmitting cable. 

Claims 9-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schneider et al. (US 2007/0164900; hereinafter Schneider), in view of Taniguchi et al. (US 5,997,473; hereinafter Taniguchi) as applied to claim 1 above, and further in view of Sela et al. (US 2009/0192412; hereinafter Sela).
Regarding claims 9 and 11, Schneider and Taniguchi disclose the invention substantially as described in the 103 rejection above, but fails to explicitly state winding of the cable be at least about 720 degrees.
	Sela discloses a sensor mounted flexible guidewire.   Sela teaches winding of the cable to be at least about 720 degree (see fig. 1A; wires 114 is twisted/winding multiple times).
	Therefore, it would have been obvious to one of ordinarily skilled in the art, at the time the invention was made, to have utilized winding of the cable to be at least about 720 degree in the invention of Schneider and Taniguchi, as taught by Sela, to have rigid efficient routing of the cabling.

Regarding claim 10, Schneider and Taniguchi disclose the invention substantially as described in the 103 rejection above, but fails to explicitly state winding of the cable be at least about 720 degrees.
	Sela discloses a sensor mounted flexible guidewire.   Sela teaches winding of the cable to be at least about 720 degree (see fig. 1A; wires 114 is twisted/winding multiple times).
	Therefore, it would have been obvious to one of ordinarily skilled in the art, at the time the invention was made, to have utilized winding of the cable to be at least about 720 degree in the invention of Schneider and Taniguchi, as taught by Sela, to have rigid efficient routing of the cabling.

Claims 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schneider et al. (US 2007/0164900; hereinafter Schneider), in view of Taniguchi et al. (US 5,997,473; hereinafter Taniguchi) as applied to claim 12 above, and further in view of Lemon et al. (US Pub. No. 2010/0222664; hereinafter Lemon).
Regarding claims 13-15, Schneider and Taniguchi disclose the invention substantially as described in the 103 rejection above, but fails to explicitly state that the sensor assembly further comprises epoxy occupying a space inside of the tubing, and the epoxy forms end caps at each end of the tubing.
	Lemon discloses a catheter assembly including ECG sensor and magnetic assembles.  Lemon teaches epoxy occupying a space inside the tubing and forming end caps (see par. [0094], [0100]).
	Therefore, it would have been obvious to one of ordinary skilled in the art, at the time the invention was made, to have utilized epoxy occupying a space inside the tubing and forming end caps in the invention of Schneider and Taniguchi, as taught by Lemon, to create a secure and an air gap to increase the conductive surface area (see par. [0045] and [0094] of Lemon).


Allowable Subject Matter
Claims 7-8 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134.  The examiner can normally be reached on Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAHDEEP MOHAMMED/Examiner, Art Unit 3793